829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph W. NEWMAN, Plaintiff/Appellant,v.Gerald J. MOSSINGHOFF, Defendant/Appellee.
Appeal No. 86-1057
United States Court of Appeals, Federal Circuit.
Aug. 13, 1987.

Before DAVIS, NEWMAN and BISSELL, Circuit Judges.
PER CURIAM.


1
In view of the District Court's Order of July 28, 1987, vacating that court's order of contempt against John P. Flannery II, entered March 7, 1986 in Civil Action No. 83-0001, the appeal from said order of contempt is dismissed.